DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                JEFFREY MACMILLAN BURCHFIELD,
                          Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-963

                           [August 26, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline Shepherd,
Judge; L.T. Case Nos. 50-2016-CF-012192-AXXX-MB, 50-2016-CF-
12704-AXXX-MB, 50-2017-CF-000151-AXXX-MB, 50-2017-CF-000435-
AXXX-MB, 50-2017-CF-000556-AXXX-MB, 50-2017-CF-000638-AXXX-
MB, 50-2017-001464-AXXX-MB, 50-2017-CF-003832-AXXX-MB

  Jeffrey MacMillan Burchfield, Cross City, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Lindsay A. Warner,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.